                3:19-cr-30059-SEM-TSH # 76   Page 1 of 14
                                                                                E-FILED
                                                     Tuesday, 15 June, 2021 02:38:41 PM
                                                           Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,             )
                                      )
                Plaintiff,            )
                                      )
     v.                               )      Case No. 19-cr-30059
                                      )
TOSHIRO LUTTRELL,                     )
                                      )
                Defendant.            )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court are Defendant Toshiro Luttrell’s pro se

Motion for Compassionate Release (d/e 65) and Amended Motion

for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(1)(A)

(d/e 68). For the reasons set forth below, the motions are DENIED.

                             I. BACKGROUND

     On November 6, 2019, Defendant was charged by way of

indictment with three counts of Interference with Commerce by

Robbery in violation of 18 U.S.C. § 1951(a), three counts of Use of a

Firearm in Furtherance of a Robbery in violation of 18 U.S.C. §

924(c)(1)(A)(ii), and one count of Possession of a Firearm by a

Prohibited Person in violation of 18 U.S.C. § 922(g)(1). On August


                              Page 1 of 14
                3:19-cr-30059-SEM-TSH # 76   Page 2 of 14




21, 2020, Defendant pled guilty to all seven counts of the

indictment. See Minute Entry, Aug. 21, 2020. On that same date,

this Court sentenced Defendant to a total of 258 months’

imprisonment, consisting of 6 months’ imprisonment on each of

Counts 1, 3, 5, and 7, to be served concurrently with each other,

and 84 months’ imprisonment on each of Counts 2, 4, and 6, to be

served consecutively to each other and to all other counts. See

Judgment 3, d/e 32. The Court also imposed a three-year term of

supervised release on each count, with the terms to run

concurrently. See id. at 4. Defendant is currently incarcerated at

FCI Hazleton and has a projected release date of June 3, 2037. See

Bureau of Prisons, Find an Inmate,

https://www.bop.gov/inmateloc/ (last accessed June 5, 2021).

     On April 6, 2021, Defendant filed a pro se motion for

compassionate release (d/e 65) pursuant to 18 U.S.C.

§ 3582(c)(1)(A). On April 12, 2021, following the appointment of the

Federal Public Defender’s Office to represent Defendant, an

Amended Motion for Sentence Reduction Pursuant to 18 U.S.C. §

3582(c)(1)(A) (d/e 68) was filed. Motions for sentence reductions

pursuant to 18 U.S.C. § 3582(c)(1)(A) are often colloquially referred


                            Page 2 of 14
                3:19-cr-30059-SEM-TSH # 76   Page 3 of 14




to as motions for compassionate release, although the term

compassionate release is not used in the statute. Most

compassionate release motions since the beginning of the COVID-

19 pandemic have involved defendants requesting release based on

medical conditions rendering them vulnerable to serious illness if

infected with COVID-19. In this case, although Defendant does

suffer from serious medical conditions that may render him

vulnerable to COVID-19 were he to be infected, Defendant does not

seek a sentence reduction that would result in his release from

imprisonment. Rather, Defendant requests that the Court reduce

his sentence to a 10-year term of imprisonment, arguing that the

statutory mandatory minimum sentence the Court was obligated to

impose in this case is, itself, an extraordinary and compelling

circumstance warranting a reduction in Defendant’s sentence.

     On April 15, 2021, the Government filed a Response Opposing

Defendant’s Motion for Compassionate Release (d/e 71). The

Government argues that the Court should deny Defendant’s

compassionate release motion because neither Defendant’s medical

condition nor the sentence imposed by the Court constitute

extraordinary and compelling reasons warranting a reduction in


                            Page 3 of 14
                   3:19-cr-30059-SEM-TSH # 76   Page 4 of 14




sentence under 18 U.S.C. § 3582(c)(1)(A).

                              II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant reduction in

sentence if certain requirements are met. See 18 U.S.C.

§ 3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a sentence reduction only if the Director of the

Bureau of Prisons (“BOP”) filed a motion seeking that relief. With

the enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate’s request was received by the BOP,

whichever is earlier. The statute now provides as follows:




                               Page 4 of 14
                3:19-cr-30059-SEM-TSH # 76   Page 5 of 14




     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a motion
     on the defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the defendant’s
     facility, whichever is earlier, may reduce the term of
     imprisonment (and may impose a term of probation or
     supervised release with or without conditions that does
     not exceed the unserved portion of the original term of
     imprisonment), after considering the factors set forth in
     section 3553(a) to the extent that they are applicable, if it
     finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent with
     applicable policy statements issued by the Sentencing
     Commission.

18 U.S.C. § 3582(c)(1)(A).

     The Sentencing Commission has not yet updated its policy

statements to implement the First Step Act. Nonetheless, “[t]he

substantive aspects of the Sentencing Commission’s analysis in §

1B1.13 and its Application Notes provide a working definition of

‘extraordinary and compelling reasons.’” United States v. Gunn,

980 F.3d 1178, 1180 (7th Cir. 2020). Application Note One to

Section 1B1.13 of the U.S. Sentencing Guidelines Manual provides

a list of specific circumstances that constitute “extraordinary and

compelling reasons” for a sentence reduction. This list includes the



                             Page 5 of 14
                3:19-cr-30059-SEM-TSH # 76   Page 6 of 14




medical condition of the defendant, the age of the defendant, family

circumstances, and a catch-all for “other reasons.” U.S.S.G. §

1B1.3, cmt. n. 1.

     Application Note Two to Section 1B1.13 of the U.S. Sentencing

Guidelines Manual is also instructive with respect to Defendant’s

motion. That Note states that:

          an extraordinary and compelling reason need
          not have been unforeseen at the time of
          sentencing in order to warrant a reduction in
          the term of imprisonment. Therefore, the fact
          that an extraordinary and compelling reason
          reasonably could have been known or
          anticipated by the sentencing court does not
          preclude consideration for a reduction under
          this policy statement.

     U.S.S.G. § 1B1.3, cmt. n. 2.

     The length of a term of imprisonment is not included in the

Sentencing Commission’s list of potential extraordinary and

compelling reasons. Defendant notes, however, that the Seventh

Circuit has held that Section 1B1.13 applies only to motions and

determinations filed by the Director of the BOP. See Am. Mot. for

Sentence Reduction, pp. 7–8; Gunn, 980 F.3d at 1180.

Consequently, in cases involving compassionate release motions

filed by prisoners with district courts as authorized by the First


                             Page 6 of 14
                3:19-cr-30059-SEM-TSH # 76   Page 7 of 14




Step Act, the Sentencing Commission’s analysis should “guide [the]

discretion” of a district court “without being conclusive.” Gunn,

980 F.3d at 1180. Defendant therefore argues that the Court may

now reassess the sentencing factors and Defendant’s individual

circumstances under a different statutory framework, unbound by

the statutory mandatory minimum.

     Defendant argues that two independent bases demonstrate

extraordinary and compelling reasons warranting a reduction in his

sentence. First, he argues that because he is HIV-positive, this

constitutes an extraordinary and compelling reason to reduce his

sentence. Second, he argues that the 21-year sentence imposed is

greater than necessary to meet the sentencing goals of 18 U.S.C.

Section 3553(a).

     The Court finds that Defendant has not demonstrated that

extraordinary and compelling reasons warrant a reduction in his

sentence. Defendant’s first argument regarding his medical

condition clearly falls within Section 1B1.13 Application Note One’s

“medical condition” subdivision of what constitutes extraordinary

and compelling reasons. In this case, Defendant’s medical

condition not only reasonably could have been known or


                            Page 7 of 14
                3:19-cr-30059-SEM-TSH # 76   Page 8 of 14




anticipated by this Court at sentencing, Defendant’s medical

condition actually was known to the Court at sentencing. The

Court was apprised of Defendant’s medical condition and was able

to fully consider that factor when imposing sentence. The Court

also considered Defendant’s medical condition in connection with

Defendant’s earlier filed Emergency Motion to Revoke Detention

Order (d/e 21). In denying that motion, the Court recognized the

risks posed to Defendant by COVID-19 in connection with his

medical condition but determined that no conditions of pretrial

release would reasonably ensure the safety of others and the

community.

     Defendant has not presented any evidence that his medical

condition has materially changed since sentencing, nor does

Defendant argue that his medical condition is so dire as to warrant

a reduction in sentence that would result in his immediate release.

The only information Defendant offers regarding his current medical

condition is to state more than once that his diagnosis is under

control. See Am. Mot. for Sentence Reduction 13-14. He merely

argues that the length of the sentence imposed is unwarranted in

view of his diagnosis. Defendant also acknowledges that the CDC’s


                            Page 8 of 14
                3:19-cr-30059-SEM-TSH # 76   Page 9 of 14




current guidance recognizes that, based on the limited data

currently available, Defendant is still at a normal risk of COVID-19

complication despite his diagnosis. See id. at 11. The CDC’s

current guidance for COVID-19 for people with HIV cites initial case

series from Europe and the United States that found “no significant

differences in clinical outcomes . . . between people with HIV who

developed COVID-19 and individuals without HIV.” Centers for

Disease Control and Prevention, Guidance for COVID-19 and People

with HIV, available at

https://clinicalinfo.hiv.gov/en/guidelines/covid-19-and-persons-

hiv-interim-guidance/interim-guidance-covid-19-and-persons-hiv.

Moreover, the medical records filed by the Government in response

to Defendant’s motion reflect Defendant’s diagnosis as “HIV

asymptomatic,” and note that Defendant has “never had an HIV-

related illness.” See Resp. Ex A. at Page ID 3. Based on the

foregoing, the Court finds that Defendant’s medical diagnosis does

not constitute an extraordinary and compelling reason warranting a

reduction in Defendant’s sentence.

     Defendant’s second argument regarding the stacked 924(c)

charges falls within the catch-all for “other reasons.” Again, the


                            Page 9 of 14
                3:19-cr-30059-SEM-TSH # 76   Page 10 of 14




stacking of the 924(c) charges was not only reasonably foreseeable

at sentencing, the stacking was entirely known to the sentencing

judge as it determined in part the manner in which the sentence

was required to be imposed by statute. While Defendant devotes

much of his argument to the “bone crushing” severity of stacked

924(c) sentences, see Am. Mot. for Sentence Reduction 15-19,

Defendant does not mention that the First Step Act reduced the

severity of stacked 924(c) charges, and Defendant received the

benefit of those changes at sentencing. Prior to the enactment of

the First Step Act, the first 924(c) count would have subjected

Defendant to a five-year mandatory minimum and both of the other

two 924(c) counts would have added another twenty-five years each,

for a total of fifty-five years. After the enactment of the First Step

Act, the mandatory minimum on each of the three counts became

five years per count. If Congress had wanted to reduce the penalty

even further, or eliminate the penalty for stacking entirely,

Congress could have done so, but chose not to. An even greater

reduction in Defendant’s sentence is not warranted on this basis

either.




                             Page 10 of 14
                3:19-cr-30059-SEM-TSH # 76   Page 11 of 14




     The Court also finds that a reduction in Defendant’s sentence

is not consistent with the Sentencing Commission’s policy

statements, to the extent those policy statements are applicable.

While the Court acknowledges that it is not wholly constrained by

Guidelines Section 1B1.13, the Court is guided by the existing

Application Notes, even if those Notes are not entirely applicable.

See Gunn, 980 F.3d at 1180. Where the sentencing commission

enumerated circumstances that might constitute extraordinary and

compelling reasons warranting a reduction in sentence, the

sentencing commission limited those circumstances to

individualized health, age, and familial circumstances. The Court is

wary, then, of stretching the catch-all provision to encompass the

length of the sentence imposed as an extraordinary and compelling

circumstance warranting a reduction in sentence.

     Finally, consideration of the relevant factors set forth in 18

U.S.C. § 3553(a), leads the Court to conclude that a reduction in

Defendant’s sentence is not warranted. Defendant has an extensive

criminal history, having been previously convicted of possession of

a controlled substance, possession of a controlled substance with

intent to distribute, disarming a peace officer, aggravated battery of


                            Page 11 of 14
                3:19-cr-30059-SEM-TSH # 76   Page 12 of 14




a peace officer, resisting a peace officer, and aggravated driving

under the influence. Given Defendant’s recent incarceration, he

has not presented any evidence that he has been sufficiently

rehabilitated. Defendant’s motion, then, essentially asks the Court

to determine in hindsight that a ten-year sentence would be

sufficient but not greater than necessary to reflect the seriousness

of the offense, promote respect for the law, provide just punishment

for the offense, afford adequate deterrence to criminal conduct, and

protect the public from further crimes of the defendant.

     In committing the offense for which he is presently

incarcerated, Defendant robbed a gas station and two check

cashing stores. During each robbery, Defendant displayed a

handgun. During the robbery of one of the check cashing stores,

Defendant forced the clerk to lay on the floor while he waited for the

timer on a safe, and while the clerk was on the floor, Defendant

kept cocking his gun and telling her that he would kill her if she

could not open the safe. Defendant also threatened the life of the

employee working during the second check cashing store robbery.

According to the PSR, Defendant conducted significant planning of

each of the robberies. Based on Defendant’s criminal history and


                            Page 12 of 14
                3:19-cr-30059-SEM-TSH # 76   Page 13 of 14




the instant convictions, the Court finds that Defendant poses a

danger to the community if he were released at this time.

     Defendant compares his case to the case of United States v.

Andrea Tate, C.D. Ill. No. 17-30037, in which the Court granted the

defendant’s motion for compassionate release based on a similar

medical diagnosis. Defendant also states that his criminal history

looks like that of other drug addicts. The Court has considered this

information in light of the 3553(a) factor which directs the Court to

avoid unwarranted sentencing disparities among defendants with

similar records who have been found guilty of similar conduct.

First, Defendant and Tate have very different criminal histories.

While Tate had prior nonviolent convictions—such as theft,

deceptive practices, unlawful possession of a controlled substance—

Defendant has similar prior convictions but also a violent conviction

for Disarming a Peace Officer, Aggravated Battery of a Peace Officer,

and Resisting a Peace Officer. Additionally, the offenses of

conviction are vastly different. While Tate was convicted of

possession with the intent to distribute a controlled substance,

Defendant was convicted of three separate armed robberies. In

Tate’s case, the Court also took into account in that case


                            Page 13 of 14
               3:19-cr-30059-SEM-TSH # 76   Page 14 of 14




statements made by the mother of the deceased person that

counseled leniency. Although no one died because of Defendant’s

conduct in this case, Defendant terrorized three store employees

with a gun during the robberies. Finally, Defendant has served only

a fraction of the sentence imposed, as opposed to the defendant in

Tate who served nearly four years of the sentence imposed. The

Court finds that the punitive and deterrent goals articulated in 18

U.S.C. §§ 3553(a)(2)(A) and (B) have not been satisfied by

Defendant’s term of imprisonment to date and would not be served

by a reduction in the term of imprisonment.

                         III. CONCLUSION

     For the reasons set forth above, Defendant Toshiro Luttrell’s

pro se Motion for Compassionate Release (d/e 65) and Amended

Motion for Sentence Reduction Pursuant to 18 U.S.C. §

3582(c)(1)(A) (d/e 68) are DENIED.



ENTER: June 14, 2021

                                /s/ Sue E. Myerscough
                                SUE E. MYERSCOUGH
                                UNITED STATES DISTRICT JUDGE




                           Page 14 of 14
